DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 26 and 33 are each objected to because of the following informalities: each claim recites the limitation: “perform a re-sample the deformable model”. It is believed that this should include ‘of’ such that the limitation instead reads “perform a re-sample of the deformable model”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Lim (NPL: Template-Based Reconstruction of Surface Mesh Animation from Point Cloud Animation), hereinafter Park, in view of Turner (US Pub. 2017/0263052).
Regarding claim 21, Park discloses an apparatus to facilitate motion tracking, comprising: one or more processors (Section V: implemented the algorithm using C++ with Windows 7. The experiments were performed on a PC with an Intel i7 CPU at 3.2 GHz with 8 GB of memory. We applied our method to reconstruct the fast dancing motion of the actor shown in Fig. 1) to: a plurality of point clouds (Section VI: main idea is to use a template surface model with an internal skeletal structure for tracking and estimating the time-varying geometry of the articulated subject. We demonstrate the viability of the method by applying it to a fast dancing motion; Section 1: we present a method for converting point cloud animation data into mesh animation data with constant connectivity. We take the point cloud animation sequences without the inter-frame coherency as an input); perform a skinning and articulation operation to assign bone weights to each of the plurality of independent surface elements (Section III: template surface model is pre-processed so as to have linear blend skinning (LBS) weights for each vertex; hence, an articulated deformation can be applied. Figure 2(c) shows our initial surface model and the assigned LBS weights, where we segment the whole body into 17 body parts…skeletal information is used in the application of the LBS weights to the template model for the generation of an initial estimate to the given frame. Then, we find the best per-vertex deformation of the surface in which the difference between the point cloud and the surface model is minimized while keeping the smoothness of the surface; Section IV-3: From the first frame registration, we estimate the skeletal structure of the subject, including the joint positions and length of bones. Because the skeletal motion is used for the rough initial estimate and for the later local registration, it is not required to be very accurate. For this reason, we assume that the skeletal structure is approximated from the given LBS weight values, by which the number of bones is the same as the number of body parts, and whereby the joint positions are located at the center of the boundary between the neighboring body parts. While keeping the length of the bone constant, we estimate the joint configuration for each frame, which is parameterized with the position of the root joint and rotations of all the joints. Starting from the second frame, we sequentially find the best joint configuration by altering one joint from the previous frame such that after applying LBS to the template surface, the distance between the point cloud and the surface should be minimized while keeping a minimal change to the previous frame); and generate an inter-frame mapping to track motion between the plurality of point clouds (Section IV-3: use the registered model for the first frame as the new template model for the rest of the frames because the model is already specific to the subject. Our registering process consists of three subprocesses. We first estimate the skeletal motion for all the frames, which provides a good initial estimate for the surface. Then, we optimize the local deformation to fit to the point cloud data. Finally, we reduce the noise from the resulting surface animation by using inter-frame coherency…skeletal motion is used for the rough initial estimate and for the later local registration, it is not required to be very accurate).
	Park does not explicitly disclose to generate an isosurface mesh for each point cloud in a plurality of point clouds; deconstruct the isosurface mesh into a mesh constellation having a plurality of independent mesh surface elements, wherein a centroid of each surface element comprises a separate point cloud.
	However, Turner teaches pose capturing using 3D mesh and point clouds (Abstract; Paragraph [0005]), further comprising generate an isosurface mesh for each point cloud in a plurality of point clouds (Paragraph [0005]: methods for generating a set of ordered point clouds using mobile scanning device are presented, the methods including: causing the mobile scanning device to perform a walkthrough scan of an interior building space; storing data scanned during the walkthrough; creating a 3-dimensional (3D) mesh from the scanned data; and creating the set of ordered point clouds aligned to the 3D mesh); deconstruct the isosurface mesh into a mesh constellation having a plurality of independent mesh surface elements, wherein a centroid of each surface element comprises a separate point cloud (Paragraph [0005]: methods for generating a set of ordered point clouds using mobile scanning device are presented, the methods including: causing the mobile scanning device to perform a walkthrough scan of an interior building space; storing data scanned during the walkthrough; creating a 3-dimensional (3D) mesh from the scanned data; and creating the set of ordered point clouds aligned to the 3D mesh; Paragraph [0006]: the creating the third programmatic instructions for creating the set of ordered point clouds aligned to the 3D mesh further includes: fourth programmatic instructions for aligning a number of scanned points with the 3D mesh; and fifth programmatic instructions for coloring the point. In some embodiments, the fourth programmatic instructions for aligning the number of scanned points with the 3D mesh further includes: seventh programmatic instructions for selecting a scan position having associated imagery data corresponding with the scanned data; eighth programmatic instructions for determining a direction/orientation from a center of the scan position; and ninth programmatic instructions for performing a ray trace to the point from the center of the scan position along the direction/orientation). Turner teaches that this will allow capturing from moving scanners or cameras providing dense point clouds (Paragraphs [0001]-[0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park with the features of to generate an isosurface mesh for each point cloud in a plurality of point clouds; deconstruct the isosurface mesh into a mesh constellation having a plurality of independent mesh surface elements, wherein a centroid of each surface element comprises a separate point cloud as taught by Turner so as to allow capturing from moving scanners or cameras providing dense point clouds, as taught by Turner.
Regarding claim 22, Park, in view of Turner teaches the apparatus of claim 21, Park discloses wherein the bone weights describe a contribution percentage of each bone to a movement of plurality of independent surface elements (Section III: template surface model is pre-processed so as to have linear blend skinning (LBS) weights for each vertex; hence, an articulated deformation can be applied. Figure 2(c) shows our initial surface model and the assigned LBS weights, where we segment the whole body into 17 body parts…skeletal information is used in the application of the LBS weights to the template model for the generation of an initial estimate to the given frame. Then, we find the best per-vertex deformation of the surface in which the difference between the point cloud and the surface model is minimized while keeping the smoothness of the surface; Section IV-3: From the first frame registration, we estimate the skeletal structure of the subject, including the joint positions and length of bones. Because the skeletal motion is used for the rough initial estimate and for the later local registration, it is not required to be very accurate. For this reason, we assume that the skeletal structure is approximated from the given LBS weight values, by which the number of bones is the same as the number of body parts, and whereby the joint positions are located at the center of the boundary between the neighboring body parts. While keeping the length of the bone constant, we estimate the joint configuration for each frame, which is parameterized with the position of the root joint and rotations of all the joints. Starting from the second frame, we sequentially find the best joint configuration by altering one joint from the previous frame such that after applying LBS to the template surface, the distance between the point cloud and the surface should be minimized while keeping a minimal change to the previous frame).
Regarding claim 23, Park, in view of Turner teaches the apparatus of claim 22, Park discloses wherein performing the skinning and articulation operation further comprises transferring the bone weights to the centroids in the mesh constellation (Section III: template surface model is pre-processed so as to have linear blend skinning (LBS) weights for each vertex; hence, an articulated deformation can be applied. Figure 2(c) shows our initial surface model and the assigned LBS weights, where we segment the whole body into 17 body parts…skeletal information is used in the application of the LBS weights to the template model for the generation of an initial estimate to the given frame. Then, we find the best per-vertex deformation of the surface in which the difference between the point cloud and the surface model is minimized while keeping the smoothness of the surface; Section IV-3: From the first frame registration, we estimate the skeletal structure of the subject, including the joint positions and length of bones. Because the skeletal motion is used for the rough initial estimate and for the later local registration, it is not required to be very accurate. For this reason, we assume that the skeletal structure is approximated from the given LBS weight values, by which the number of bones is the same as the number of body parts, and whereby the joint positions are located at the center of the boundary between the neighboring body parts. While keeping the length of the bone constant, we estimate the joint configuration for each frame, which is parameterized with the position of the root joint and rotations of all the joints. Starting from the second frame, we sequentially find the best joint configuration by altering one joint from the previous frame such that after applying LBS to the template surface, the distance between the point cloud and the surface should be minimized while keeping a minimal change to the previous frame).
Regarding claim 24, Park, in view of Turner teaches the apparatus of claim 23, Park discloses wherein the one or more processors further determine an elastic model deformation that approximates advection of particles (Section IV-1: Such a large number of points slow down basic operations on the points, such as searching. It also makes it hard to reflect global features. Thus, for better efficiency and effectiveness, we construct a separate lower-resolution version of the data in a multi-resolution manner based on the method of [17] as follows: we first cluster a set of points such that they are close to each other as well as close to the 3D plane approximating the point distribution in the cluster. In this way, we can get a bigger cluster on the planar region and a smaller cluster around a higher curvature region. Then, by picking the point, for each cluster, closest to its center as a representative, we build a lower-resolution version of the point cloud; Section IV-2: register the template surface model M to the point cloud P1 at the first frame by deforming the surface. We adopt the optimization framework of Allen and others [2]: we first find the global transformation of M to have the best fit with P1. The global transformation is defined as a combination of translation and rotation followed by scaling. After the global matching, we optimize the local deformation at each vertex. We represent the local deformation at each vertex as a 3 × 4 affine transformation matrix, which we denote as Ai for vertex i. For an effective matching, we assign pair-wise feature correspondences between selected vertices in M and points in P1. We denote the set of the feature vertex indices of the surface and its corresponding set for the point cloud).
Regarding claim 25, Park, in view of Turner teaches the apparatus of claim 24, Park discloses wherein the final inter-frame mapping comprises a list of integers, wherein each integer identifies a corresponding particle in a previous frame (Section III: After the first-frame registration, we sequentially generate a matching surface model to the point cloud at a given frame by deforming the surface model obtained at the previous frame…per-frame registration consists of two stages: we first estimate the skeletal structure by computing the joint angles resembling the pose of the given data. The skeletal information is used in the application of the LBS weights to the template model for the generation of an initial estimate to the given frame; Section IV-1: Each point cloud is captured individually at each frame and includes a large number of points. Among these points, there exists neither time coherence between frames nor spatial relationship, such as neighboring information at a frame. We denote the point cloud at a given frame t as a set…where [Ntp ] is the number of points and [pti] is the position of the ith point; Section IV-3: keeping the length of the bone constant, we estimate the joint configuration for each frame, which is parameterized with the position of the root joint and rotations of all the joints. Starting from the second frame, we sequentially find the best joint configuration by altering one joint from the previous frame such that after applying LBS to the template surface, the distance between the point cloud and the surface should be minimized while keeping a minimal change to the previous frame).
Regarding claim 26, Park, in view of Turner teaches the apparatus of claim 25, Park discloses wherein the one or more processors perform a re-sample the deformable model to add missing surface and remove created surface sections (Section V: Because of the use of a template model, our method can reduce the noises existing in the original data, originating from the visual occlusions, during the capture session. As shown in Fig. 5, there exist artifacts near the left armpit, which are removed in our reconstructed mesh animation. Additionally, the template surface model augments the details to the reconstructed animation. For example, our resulting mesh animation has detailed geometries around the fingers and the ears).
Regarding claim 27, Park, in view of Turner teaches the apparatus of claim 21, Park discloses wherein the one or more processors detect whether a point cloud includes a plurality of characters in a scene and separate each of the plurality of characters (Section II: Sussmuth and others computed a four-dimensional implicit surface approximating the input point cloud animation and reconstructed a polygonal mesh animation in an as-rigid-as-possible manner. Wand and others used a deformable matching based on a statistical optimization for the simultaneous estimation of the shape and the motion [13]. In their following work [14], they improved its efficiency by separately handling the shape and the motion in the optimization. Most recently, Tevs and others presented a method that first detected a small set of landmarks commonly shown in the given point cloud sequences and then extended them to find a dense set of correspondences [15]. Those methods usually assume that the point cloud data have enough details with less noise. However, our data lack details and contain many noise; Section III: point cloud data consist of a large number of points. For example, the average number of points per frame is about 32,000 in our data set. Dealing with such a large number of points is not efficient when attempting to perform manipulations on them. Thus, we process the point cloud data individually at each frame so that it can be represented in a multi-resolution manner).
Regarding claim 28, the limitations of this claim substantially correspond to the limitations of claim 21 (except for the at least one non-transitory computer readable medium, which is disclosed by Turner, Paragraph [0006]: computing device program products for generating a set of ordered point clouds using a mobile scanning device are presented, the computing device program products including: a non-transitory computer readable medium; causing the mobile scanning device to perform a walkthrough scan of an interior building space; first programmatic instructions for storing data scanned during the walkthrough; second programmatic instructions for creating a 3-dimensional (3D) mesh from the scanned data; and third programmatic instructions for creating the set of ordered point clouds aligned to the 3D mesh, where the programmatic instructions are stored on the non-transitory computer readable medium); thus they are rejected on similar grounds.
Regarding claim 29, the limitations of this claim substantially correspond to the limitations of claim 22; thus they are rejected on similar grounds.
Regarding claim 30, the limitations of this claim substantially correspond to the limitations of claim 23; thus they are rejected on similar grounds.
Regarding claim 31, the limitations of this claim substantially correspond to the limitations of claim 24; thus they are rejected on similar grounds.
Regarding claim 32, the limitations of this claim substantially correspond to the limitations of claim 25; thus they are rejected on similar grounds.
Regarding claim 33, the limitations of this claim substantially correspond to the limitations of claim 26; thus they are rejected on similar grounds.
Regarding claim 34, the limitations of this claim substantially correspond to the limitations of claim 27; thus they are rejected on similar grounds.
Regarding claim 35, the limitations of this claim substantially correspond to the limitations of claim 21; thus they are rejected on similar grounds.
Regarding claim 36, the limitations of this claim substantially correspond to the limitations of claim 22; thus they are rejected on similar grounds.
Regarding claim 37, Park, in view of Turner teaches the method of claim 36, Park discloses wherein performing the skinning and articulation operation further comprises transferring the bone weights to particles in the mesh constellation (Section III: template surface model is pre-processed so as to have linear blend skinning (LBS) weights for each vertex; hence, an articulated deformation can be applied. Figure 2(c) shows our initial surface model and the assigned LBS weights, where we segment the whole body into 17 body parts…skeletal information is used in the application of the LBS weights to the template model for the generation of an initial estimate to the given frame. Then, we find the best per-vertex deformation of the surface in which the difference between the point cloud and the surface model is minimized while keeping the smoothness of the surface; Section IV-3: From the first frame registration, we estimate the skeletal structure of the subject, including the joint positions and length of bones. Because the skeletal motion is used for the rough initial estimate and for the later local registration, it is not required to be very accurate. For this reason, we assume that the skeletal structure is approximated from the given LBS weight values, by which the number of bones is the same as the number of body parts, and whereby the joint positions are located at the center of the boundary between the neighboring body parts. While keeping the length of the bone constant, we estimate the joint configuration for each frame, which is parameterized with the position of the root joint and rotations of all the joints. Starting from the second frame, we sequentially find the best joint configuration by altering one joint from the previous frame such that after applying LBS to the template surface, the distance between the point cloud and the surface should be minimized while keeping a minimal change to the previous frame).
Regarding claim 38, Park, in view of Turner teaches the method of claim 37, Park discloses further comprising determining an elastic model deformation that approximates advection of particles (Section IV-1: Such a large number of points slow down basic operations on the points, such as searching. It also makes it hard to reflect global features. Thus, for better efficiency and effectiveness, we construct a separate lower-resolution version of the data in a multi-resolution manner based on the method of [17] as follows: we first cluster a set of points such that they are close to each other as well as close to the 3D plane approximating the point distribution in the cluster. In this way, we can get a bigger cluster on the planar region and a smaller cluster around a higher curvature region. Then, by picking the point, for each cluster, closest to its center as a representative, we build a lower-resolution version of the point cloud; Section IV-2: register the template surface model M to the point cloud P1 at the first frame by deforming the surface. We adopt the optimization framework of Allen and others [2]: we first find the global transformation of M to have the best fit with P1. The global transformation is defined as a combination of translation and rotation followed by scaling. After the global matching, we optimize the local deformation at each vertex. We represent the local deformation at each vertex as a 3 × 4 affine transformation matrix, which we denote as Ai for vertex i. For an effective matching, we assign pair-wise feature correspondences between selected vertices in M and points in P1. We denote the set of the feature vertex indices of the surface and its corresponding set for the point cloud).
Regarding claim 39, Park, in view of Turner teaches the method of claim 38, Park discloses wherein the final inter-frame mapping comprises a list of integers, wherein each integer identifies a corresponding particle in the previous frame (Section III: After the first-frame registration, we sequentially generate a matching surface model to the point cloud at a given frame by deforming the surface model obtained at the previous frame…per-frame registration consists of two stages: we first estimate the skeletal structure by computing the joint angles resembling the pose of the given data. The skeletal information is used in the application of the LBS weights to the template model for the generation of an initial estimate to the given frame; Section IV-1: Each point cloud is captured individually at each frame and includes a large number of points. Among these points, there exists neither time coherence between frames nor spatial relationship, such as neighboring information at a frame. We denote the point cloud at a given frame t as a set…where [Ntp ] is the number of points and [pti] is the position of the ith point; Section IV-3: keeping the length of the bone constant, we estimate the joint configuration for each frame, which is parameterized with the position of the root joint and rotations of all the joints. Starting from the second frame, we sequentially find the best joint configuration by altering one joint from the previous frame such that after applying LBS to the template surface, the distance between the point cloud and the surface should be minimized while keeping a minimal change to the previous frame).
Regarding claim 40, the limitations of this claim substantially correspond to the limitations of claim 27; thus they are rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613